Jenkins, P. J.
“The right of creditors to subject to the payment of their judgments the surplus realized from a sale under a security deed is superior to the claim of a transferee of the bond to reconvey whose interest was acquired subsequently to the date of the judgments. O’Connor v. Georgia Railroad Bank, 121 Ga. 88 (48 S. E. 716). E converso, the transferee of a bond to reconvey whose transfer is anterior to a judgment against the transferor of the bond will be entitled to take the surplus derived from the sale of property conveyed to secure a debt.” McIntire v. Garmany, 8 Ga. App. 802 (1) (70 S. E. 198); Hubert v. Merchants Bank, 137 Ga. 70 (72 S. E. 505); Burney Tailoring Co. v. Cuzzort, 132 Ga. 852 (1, 2) (65 S. E. 140); Rucker v. Tabor, 133 Ga. 720 (66 S. E. 917); Hardy v. Truitt, 20 Ga. App. 529 (3), 534 (93 S. E. 149). In the trial of the instant money-rule proceeding, brought in behalf of the transferee of such a bond for title, the undisputed evidence shows that the assignment was made and the transferee assumed in writing the indebtedness mentioned in the security deed more than three years prior to the date of the other judgments now claiming- the surplus fund, obtained against the transferor of the bond. It was therefore error to direct a verdict against the transferee claimant and in favor of the judgment intervenors.

Judgment reversed.


'Stephens and Bell, JJ., concur.

J. A. McBuff, for plaintiff. J. B. Morris, for defendants.